Filed 7/25/14 P. v. Perez CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C075137

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CM036266 &
                                                                                        CM038219)
         v.

STEVEN KURT PEREZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Steven Kurt Perez has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.



1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       On June 6, 2012, task force agents went to defendant’s residence, where he lived
with Robert Tyrone Thomas, to execute a search warrant. The agents contacted and
searched defendant in front of his home and found a used methamphetamine pipe and a
cell phone containing numerous text messages related to narcotic sales. The agents
retrieved the house keys from defendant and executed the search warrant. Prior to
searching, defendant informed the agents that what they were looking for was located in a
drawer in his bedroom closet. Defendant identified which room was his and which
belonged to Thomas.
       In defendant’s bedroom, the agents found a plastic container which was
significantly larger than what would normally be used to hold a drug user’s amount of
drugs. Inside the container, the agents found 0.4 grams of methamphetamine and a straw.
The agents also found two notepads which appeared to be “pay and owe” records relating
to the sales and trafficking of “ounce level quantities.” The agents also found a
hypodermic needle.
       In the bathroom, the agents found a used glass methamphetamine pipe in the
pocket of a bathrobe. In the other bedroom, the agents located eight plastic bags with
portions torn out of the corners (which is consistent with packaging of narcotics), a
digital scale with methamphetamine residue on it, and various indicia belonging to
defendant, including a wallet containing his driver’s license. The agents also found
Thomas’s identification card and glass vial containing 0.3 grams of cocaine.
       Both defendant and Thomas were arrested. Defendant denied selling
methamphetamine and claimed the methamphetamine located in the house was for his
personal use.
       A complaint was filed in Butte County case No. CM036266, alleging defendant
possessed a controlled substance for sale (Health & Saf. Code, § 11378) and possessed

                                             2
paraphernalia (Health & Saf. Code, § 11364.1). It was further alleged that defendant had
a prior strike conviction. (Pen. Code, §§ 667, subds. (b) - (i), 1170.12, subds. (a) - (d).)
Defendant was arraigned and released on his own recognizance.
       On October 25, 2012, defendant pled no contest to possession of
methamphetamine for sale with the understanding the remaining charge and enhancement
would be dismissed and he would be referred to probation. Defendant failed to report to
the probation department, as ordered, and then failed to appear in court for his
February 21, 2013, sentencing hearing. Accordingly, the trial court issued a bench
warrant. A new complaint, Butte County case No. CM038219, was filed alleging
defendant failed to appear on his own recognizance. (Pen. Code, § 1320, subd. (b).)
       Defendant next appeared in custody on August 8, 2013, on return of the warrant
and, on August 29, 2013, pled no contest on the charge of failure to appear. Defendant
entered an Arbuckle2 waiver in both cases.
       Sentencing took place on October 29, 2013. The trial court sentenced defendant to
the upper term of three years for possession of methamphetamine for sale (Butte County
case No. CM036266) and a consecutive eight months for failure to appear (Butte County
case No. CM038219), for an aggregate term of three years eight months in state prison.
The trial court also imposed various fines and fees and awarded defendant 172 days of
custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




2      People v. Arbuckle (1978) 22 Cal. 3d 749.

                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                               NICHOLSON   , Acting P. J.



We concur:



     HULL               , J.



     MURRAY             , J.




                                      4